 1
                            IN THE UNITED STATES DISTRICT COURT
 2
                                   FOR THE DISTRICT OF NEVADA
 3
     REECE FREEMAN; BRITTANY                                 CASE NO. 2:19-cv-01572-RFB-EJY
 4
     FREEMAN,
 5
                                   Plaintiff,
 6
            v.
 7

 8   C. R. BARD, INC.; BARD PERIPHERAL
     VASCULAR, INCORPORATED,
 9
                                    Defendants.
10

11

12                                           PROPOSED ORDER

13          Based upon the Stipulated Protective Order filed concurrently herewith and GOOD CAUSE

14 APPEARING therefore,

15          IT IS HEREBY ORDERED that the meanings and provisions contained in the Stipulated

16 Protective Order concerning the use and/or disclosure of Confidential Information shall control all

17 documents produced pursuant to this Order and shall be effective as to all parties for the purposes of this

18 litigation.

19          IT IS SO ORDERED.

20          Dated this 8th day of November, 2019.

21
                                                         ___________________________________
22                                                       Elayna J. Youchah
23                                                       United States Magistrate Judge

24

25

26

27

28


                                                        18
